Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 2, 2022

                                    No. 04-22-00072-CV

                               JMI CONTRACTORS, LLC,
                                      Appellant

                                              v.

                                 Jose Manuel MEDELLIN,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-05983
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
       Appellant’s brief was due on August 30, 2022, and on August 25, 2022, appellant filed a
motion requesting an extension until September 29, 2022 to file his brief. On August 30, 2022,
however, appellant filed his brief. Accordingly, appellant’s motion requesting an extension is
moot.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court